DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellars U.S. Patent No. 9,315,334.

Claims 3 and 15, Mellars teaches the one or more sensors C25 L1-15comprise at least one of an accelerometer, a gyroscope, a humidity sensor, a temperature sensor, or a location sensor C18 L35-45; C23 L15-45.
Claims 5 and 17, Mellars teaches detecting the malfunctioning component via 440 in the transport system 400 based on the sensor data comprises detecting a malfunction in one or more of: a lift device, a decline conveyor device, or a push device of the transport system 400 C23 L15-45.
Claim 6, Mellars teaches the control system comprises a second processor 43 that is configured to perform operations comprising: obtaining a predetermined range of sensor data of corresponding to expected operating conditions for each of the one or more sensors; modifying the predetermined range of sensor data of 38 corresponding to the 
Claim 7, Mellars teaches the second processor is configured to perform operations comprising: obtaining a plurality of maintenance indicators from two or more transport systems 400; and aggregating the plurality of maintenance indicators from the two or more transport systems 400 C23 L15-50.
Claim 8, Mellars teaches aggregating the plurality of maintenance indicators via 440 comprises aggregating the plurality of maintenance indicators via 440 based on a shared type of the one or more sensors corresponding to the maintenance indicators C23 L15-60.
Claim 9, Mellars teaches the second processor is configured to perform operations comprising prioritizing repairs to the subsequent malfunctioning components based on the modified predetermined range of sensor data C23L15-60.
Claim 10, Mellars teaches detecting the malfunctioning component via 440in the transport system 400 based on the sensor data I(location sensors) comprises detecting a malfunction in one or more of: a conveyor belt, an idler pulley, and a transmission pulley of 400 C23 L15-60.
Claim 11, Mellars teaches the one or more sensors comprises a camera; and wherein detecting the malfunctioning component via 440 in the transport system 400 based on the sensor data comprises identifying the malfunctioning component via 440 using machine learning techniques via 60 applied to at least one image of the malfunctioning component, wherein the at least one image is captured by the camera C18 L5-40.

Claims 18 and 20, Mellars teaches obtaining a predetermined range of sensor data via 440 corresponding to expected operating conditions of for each of the one or more sensors; modifying the predetermined range of sensor data via 440 corresponding to the expected operating conditions via 440 based on the maintenance indicator via 440; and detecting subsequent malfunctioning components of 400 based on the modified predetermined range of sensor data via 440 C18 L35-45.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS results. Filtered by Family ID (1 family).